DELAWARE GROUP® ADVISER FUNDS Delaware International Bond Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated February 28, 2012 This supplement supersedes the supplement dated July 31, 2012 and is effective as of October 12, 2012. The following replaces the information in the section entitled “Portfolio Managers – Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of August 31, 2012 unless otherwise noted. Any accounts managed in a personal capacity appear under “Other Accounts” along with the other accounts managed on a professional basis. The personal account information is current as of the most recent practicable date. No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Jeffrey S. Van Harte Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 50 $7.2 billion 5 $653.4 million Christopher J. Bonavico Registered Investment Companies 19 $8.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 70 $8.1 billion 5 $653.4 million Daniel J. Prislin Registered Investment Companies 14 $6.3 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 55 $7.2 billion 5 $653.4 million Christopher M. Ericksen Registered Investment Companies 13 $6.2 billion 2 $1.7 billion Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 42 $6.4 billion 3 $443.8 million Paul Grillo Registered Investment Companies 21 $23.5 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 19 $1.8 billion 1 $726.2 million Thomas H. Chow Registered Investment Companies 12 $20.1 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 12 $4.1 billion 0 $0 Roger A. Early Registered Investment Companies 17 $24.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 45 $6.2 billion 2 $787.5 million Kevin P. Loome Registered Investment Companies 18 $18.2 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 15 $4.0 billion 0 $0 Wen-Dar Chen Registered Investment Companies 3 $12.8 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 3 $479.7 million 0 $0 J. David Hillmeyer Registered Investment Companies 6 $13.0 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 5 $490.9 million 0 $0 Paul Matlack Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 Less than $1 million 0 $0 Delaware International Bond Fund No. of Accounts Total Assets Managed No. of Accounts with Performance- Based Fees Total Assets in Accounts with Performance- Based Fees Macquarie Bank International Limited Graham McDevitt Registered Investment Companies 1 $13.5 million 0 $0 Other Pooled Investment Vehicles 6 $2.8 billion 0 $0 Other Accounts 2 $0.5 billion 0 $0 The following information is added to the section entitled “Portfolio Managers – Compensation Structure”: Compensation – Mr. McDevitt: Compensation consists of fixed remuneration in the form of a base salary and variable (at risk) performance pay in the form of an annual profit share allocation. All employees at Macquarie are also eligible for superannuation contributions. Fixed remuneration takes into consideration the role of individuals and market conditions. Remuneration is reviewed on a yearly basis in March / April and takes effect from July 1 of that year. Aggregate staff profit share is linked to Macquarie’s profitability and return on ordinary equity, with the allocation of individual profit share being based on factors including contribution to profit, use of capital, funding and risk. Macquarie operates profit share retention arrangement for employees meeting certain pay thresholds, to ensure an appropriate balance between short and longer-term incentives. Retained amounts from 2009 onwards are invested in the Macquarie employee retained equity plan. The use of equity for employee remuneration strengthens the alignment between the interests of staff and shareholders and Macquarie’s ability to attract and retain high quality staff. Please keep this Supplement for future reference. This Supplement is dated October 15, 2012.
